DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Litscher et al. US 2005/0107809 discloses a system for treating tissue comprising a clip assembly including a pair of clip arms, and a capsule, and an applicator assembly including a control member and a locking sleeve.
However, Litscher et al. does not disclose the device in combination with the claim language, including deflectable tabs being located on the locking sleeve and being deflectable radially outward, and including an engaging structure configured to engage a corresponding engaging structure at the proximal end of the capsule.
Carrell et al. US 2011/0245770 discloses a device having a capsule and a connection mechanism including deflectable tabs deflecting radially outward for engaging a capsule to prevent translational movement.
However, Carrell et al. discloses an injection assistance device having a different function, and it would not have been obvious to combine a pivotable tab or deflectable member with Litscher et al. as it is nonanalogous art. 
No combination of Litscher et al., Carrell et al. and prior art of record or prior art at large serves to rectify the deficiencies of Litscher et al. and Carrell et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771